Citation Nr: 1522550	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois




THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney at Law




ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to August 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the rating decision on appeal, the RO also denied service connection for bilateral hearing loss, and this claim was included in the Veteran's Notice of Disagreement. The RO later granted service connection for bilateral hearing loss and it will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); January 2013 Rating Decision, VBMS Entry January 4, 2013.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the January 2013 statement of the case.   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.



FINDING OF FACT

Tinnitus is related to service.



CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for tinnitus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Tinnitus

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a)--benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).   Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.  

The Veteran has provided competent and credible lay statements of current tinnitus.   Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  Moreover, tinnitus has been documented on VA examination.  See VA examination reports of September 2010 & November 2013. 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  However, the Veteran reports being exposed to hazardous noise during combat on active duty.  His DD 214 Form reflects that he received the Combat Infantryman Badge, among other medals.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2014), combat Veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d) (2014).  Moreover, the Veteran had a high probability of exposure to hazardous noise in service in the performance of his duties as a light weapons infantryman.  See VBMS Entry October 23, 2013; Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  The Board thus finds the Veteran was exposed to hazardous noise during service. 

On VA examination in September 2010 and November 2013, the examiners opined that the Veteran's tinnitus was not caused by or a result of his military service.  However, the September 2010 examiner did not address the Veteran's noise exposure resulting from combat, or his MOS, in her rationale.  The November 2013 VA examiner based her opinion on the absence of documentation of tinnitus in the service treatment records (STRs) and audiometric data.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The Board thus finds the opinions of the VA examiners to be of reduced probative value.  

The Veteran has credibly asserted that relevant symptoms have continued since service.  On VA examination in September 2010, he indicated that tinnitus began around 1966 and has continued.  The Board has considered the September 2010 VA examiner's notation that the Veteran first reported having tinnitus for as long as he could remember, and when pressed for a specific date, that he "hesitated" before stating the onset was in 1966, but does not find this diminishes the Veteran's credibility.   Recalling and reciting such details may necessarily involve hesitation.  Additionally, the examiner's statement that the Veteran was "unable or unwilling
to provide an onset date and the amount of time he is currently experiencing tinnitus" is inaccurate as he stated that tinnitus began in 1966 and has persisted.  September 2011 private treatment records reflect that hearing loss and tinnitus have persisted since his discharge from service.  On VA examination in November 2013, the Veteran reported bilateral, constant tinnitus since his early 20's.  He has also indicated no occupational hazardous noise exposure, either in his job in a shoe warehouse prior to service, or on a riverboat after service.  See, e.g., VA examination reports September 2010, November 2013.  

The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Resolving any doubt in the Veteran's favor, the Board finds that symptoms of tinnitus were continuous since service separation under 38 C.F.R. § 3.303(b).  Service connection is warranted.  A discussion on the matter of secondary service connection is unnecessary given these findings.  

The Board expresses no opinion regarding the severity of the tinnitus.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for tinnitus is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


